FILED
                                                             MAR 28 2017
 1                          NOT FOR PUBLICATION
                                                         SUSAN M. SPRAUL, CLERK
                                                           U.S. BKCY. APP. PANEL
 2                                                         OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                          )     BAP No.    NV-16-1058-KuLJu
                                     )
 6   ANTHONY THOMAS and WENDI THOMAS;)     Bk. Nos.  3:14-bk-50333
     AT EMERALD, LLC,                )               3:14-bk-50331
 7                                   )     (Jointly Administered)
                    Debtors.         )
 8   ________________________________)     Adv. No.   3:14-ap-05022
                                     )
 9   ANTHONY THOMAS; WENDI THOMAS,   )
                                     )
10                  Appellants,      )
                                     )
11   v.                              )     MEMORANDUM*
                                     )
12   KENMARK VENTURES, LLC,          )
                                     )
13                  Appellee.        )
     ________________________________)
14
                    Argued and Submitted on February 24, 2017
15                             at Las Vegas, Nevada
16                           Filed – March 28, 2017
17            Appeal from the United States Bankruptcy Court
                        for the District of Nevada
18
       Honorable Bruce T. Beesley, Chief Bankruptcy Judge, Presiding
19
20   Appearances:      Laury Miles Macauley argued for appellants; Wayne
                       A. Silver argued for appellee.
21
22   Before: KURTZ, LAFFERTY and JURY, Bankruptcy Judges.
23
24
25
26        *
           This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have (see Fed. R. App. P. 32.1), it has no precedential value.
28   See 9th Cir. BAP Rule 8024-1.
 1                              INTRODUCTION
 2        Chapter 71 debtors Anthony and Wendi Thomas appeal from a
 3   judgment determining that Mr. Thomas’ $4.5 million judgment debt
 4   owed to Kenmark Ventures, LLC, is nondischargeable under
 5   § 523(a)(2)(A).   The Thomases argue on appeal that the bankruptcy
 6   court made insufficient findings to support its judgment and that
 7   the findings it did make were not adequately supported by facts
 8   in the record.
 9        The bankruptcy court found, among other things, that
10   Mr. Thomas fraudulently concealed certain facts regarding what is
11   known as the “Thomas emerald.”    The emerald-related fraud
12   findings had adequate support in the record and were sufficient
13   by themselves to support the court’s nondischargeability
14   judgment.   On that basis, we AFFIRM.
15                                    FACTS
16        Mr. Thomas2 was a major investor in Electronic Plastics, and
17   he has conceded that he acted on behalf of Electronic Plastics
18   from time to time.   For instance, there is no genuine dispute
19   that Electronic Plastics needed funding and that Thomas met with
20   Kenmark’s principal Kenneth Tersini in May and June of 2007 in
21
          1
22         Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
23   all "Rule" references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037.
24
          2
           Wendi Thomas did not directly participate in the underlying
25   litigation or in the transactions from which the litigation
26   arose. Furthermore, with the exception of the penultimate
     paragraph of this decision, this decision does not purport to
27   address any concerns directly relating to her interests.
     Consequently, throughout the remainder of this decision, we refer
28   to Mr. Thomas as if he were the sole appellant in this appeal.

                                        2
 1   furtherance of Electronic Plastics’ desire to obtain funding from
 2   Kenmark.    The funding was supposed to tide over Electronic
 3   Plastics until it started generating revenue from the sale of its
 4   technology product: a biometric “smartcard” with security
 5   features and applications that could be modified to suit the
 6   needs of individual commercial customers.
 7        Kenmark eventually funded $6.1 million to Electronic
 8   Plastics over the course of roughly a year, beginning in June of
 9   2007 and ending in May of 2008.    Kenmark funded no less than
10   $4.1 million of the $6.1 million between October 2007 and May
11   2008, after all of the fraudulent conduct complained of allegedly
12   occurred.
13        Electronic Plastics ultimately was unable to generate any
14   sales of its smartcard, and Kenmark demanded repayment of the
15   $6.1 million.    When neither Electronic Plastics nor Thomas repaid
16   the funds, Kenmark sued Electronic Plastics, Thomas and others in
17   state court.
18        Pursuant to a state court settlement, Mr. Thomas stipulated
19   to entry of a $4.5 million judgment against himself and in favor
20   of Kenmark if he did not timely make a $575,000 payment owed
21   under the settlement.    Thomas never made the $575,000 payment.
22   After Thomas commenced his bankruptcy case, Kenmark obtained
23   relief from the automatic stay to permit it to have the
24   stipulated state court judgment entered.    The stipulated judgment
25   resolved the issues of Thomas’ liability to Kenmark and the
26   amount of that liability but left open the issue of whether
27
28

                                       3
 1   Thomas’ debt to Kenmark was nondischargeable.3
 2        According to Tersini, Thomas fraudulently concealed and
 3   affirmatively misrepresented a number of different matters.    For
 4   purposes of our decision, the most important nondisclosures
 5   concerned a 21,000 carat uncut emerald, known as the “Thomas
 6   emerald.”   Tersini testified that Thomas offered the Thomas
 7   emerald as collateral to secure all of the money Kenmark lent and
 8   that Thomas executed two promissory notes, a security agreement
 9   and a security agreement addendum to document the secured loan
10   transaction.   On the other hand, Thomas ultimately claimed that
11   the $6.1 million Kenmark funded to Electronic Plastics was meant
12   to be an equity investment rather than a loan and that his
13   signatures on the loan documents were forged.
14        The parties agree that they discussed the Thomas emerald and
15   its value before funding occurred.   They also agree that Thomas
16   presented to Tersini an appraisal stating that the Thomas emerald
17   was worth $800 million.   According to Tersini, Thomas told him
18   the Thomas emerald was given to him by the owners of a Brazilian
19   mine in gratitude for his efforts in saving the mine by utilizing
20   specialized boring techniques.   Tersini further asserted Thomas
21   never disclosed that the same appraiser who gave him the
22
          3
23         The original oral settlement agreement terms, stated in
     open court, provided for entry of judgment against Thomas on
24   Kenmark’s two fraud causes of action in the event of nonpayment
     of the settlement amount. The stipulation for entry of judgment
25   provided for the same thing. Nonetheless, before holding trial
26   on Kenmark’s nondischargeability complaint, the bankruptcy court
     ruled that the stipulated state court judgment did not have any
27   preclusive effect on any of the fraud or nondischargeability
     questions at issue in the nondischargeability litigation. This
28   ruling has not been appealed.

                                      4
 1   $800 million appraisal a few months earlier had given him a
 2   $400,000 appraisal for the same stone.   Additionally, Thomas
 3   later admitted that he paid $20,000 for the emerald.    On yet
 4   another occasion, he stated he paid $60,000 for it.
 5        Tersini testified that he did not learn of the $400,000
 6   appraisal or the various claimed purchase prices until well after
 7   he loaned the $6.1 million to Electronic Plastics.    He further
 8   testified that, had he known about these facts before funding, he
 9   would not have loaned any money against the Thomas emerald.
10        Other nondisclosures Kenmark complained of included: (1) the
11   fact that Electronic Plastics founder, Chief Executive Officer
12   and managing member Michael Gardiner was a convicted felon; and
13   (2) the fact that Electronic Plastics was in the midst of
14   litigation with a company called e-smart over ownership of the
15   technology used in the smartcard.   The e-smart litigation had
16   caused Electronic Plastics to incur hundreds of thousands of
17   dollars in attorney’s fees, and – as a result of the litigation –
18   Electronic Plastics decided to redesign its smartcard.
19        Thomas testified that Tersini was advised (orally and in
20   writing) of both the Gardiner conviction and the e-smart
21   litigation before the Kenmark funding occurred.   On the other
22   hand, Tersini testified that he did not know about either of
23   these facts until after Kenmark had funded the full $6.1 million.
24        Kenmark also complained of affirmative misrepresentations,
25   particularly concerning the development status of the smartcard.
26   Tersini testified that Thomas advised him the smartcard was fully
27   functional and ready for manufacture.    Tersini further maintained
28   that Thomas led him to believe that a Korean bank was ready to

                                     5
 1   sign an order for ten million smartcards and that Thomas’ oral
 2   misrepresentations were bolstered by Electronic Plastics’
 3   business plan, which made similar claims.   Thomas testified, in
 4   essence, that he was a mere conduit for information from
 5   Electronic Plastics to Tersini, that he was not knowledgeable
 6   about the technical aspects of the smartcard and that he relied
 7   on Electronic Plastics’ technical experts to provide him with
 8   information regarding the development status of the smartcard.
 9   He further denied advising Tersini that a Korean bank was ready
10   to place an order for 10 million smartcards.
11        After a four-day trial, the bankruptcy court orally rendered
12   its findings of fact and conclusions of law in open court.    The
13   court stated the basic elements for establishing nondischargeable
14   fraud, as set forth in Turtle Rock Meadows Homeowners Ass’n v.
15   Slyman (In re Slyman), 234 F.3d 1081, 1085 (9th Cir. 2000).     The
16   court then made a number of findings regarding the above-
17   referenced nondisclosures.
18        The court suggested that the nondisclosures concerning the
19   Thomas emerald and its value were the most important for purposes
20   of its nondischargeability determination.   In fact, of the
21   roughly seven pages of hearing transcript comprising the court’s
22   findings, nearly four of those pages concern the issue of the
23   loan and the pledging of the Thomas emerald as security.
24        The court specifically found that Thomas signed the notes,
25   the security agreement, and the addendum to the security
26   agreement – both personally and on behalf of Electronic Plastics
27   – thereby securing their obligation to repay the monies Kenmark
28   lent using the Thomas emerald as collateral.   The bankruptcy

                                     6
 1   court opined that Thomas’ forgery claim was inconsistent with his
 2   response to Kenmark’s requests for admissions and with a letter
 3   his counsel Joseph Kafka sent Kenmark in response to Kenmark’s
 4   demand for repayment of the $6.1 million loan.   The forgery claim
 5   also was inconsistent with admissions in Thomas’ answer to
 6   Kenmark’s complaint.
 7        The bankruptcy court also found that Thomas gave Tersini the
 8   $800 million appraisal for the emerald, but did not share with
 9   him the same appraiser’s $400,000 appraisal, which was dated a
10   few months before the $800 million appraisal.    Additionally, the
11   bankruptcy court noted that Thomas made a number of inconsistent
12   statements regarding the purchase price he paid for the emerald
13   (variously, $20,000 and $60,000), which in turn were inconsistent
14   with statements he made to Tersini indicating that the emerald
15   was a gift from the mine owners.
16        The bankruptcy court further found that Thomas failed to
17   disclose Electronic Plastics principal Michael Gardiner’s felony
18   fraud conviction and its then-pending intellectual property
19   litigation with e-smart.
20        In addition to the nondisclosures, the bankruptcy court
21   found that Thomas presented to Tersini Electronic Plastics’
22   business plan, which contained affirmative misrepresentations
23   regarding the “commercial availability” of the smartcard and
24   regarding Electronic Plastics’ “current projects” (1) in Europe
25   for a publicly-traded company; and (2) in Asia for South Korea’s
26   largest bank.   The only other statement in the bankruptcy court’s
27   findings alluding to other affirmative misrepresentations was its
28   rather nebulous comment that “[t]he biometric card was

                                        7
 1   unfortunately not developed or produced as quickly as Kenmark had
 2   anticipated, based on the representations made by Mr. Thomas.”
 3   Hr’g Tr. (Feb. 8, 2016) at 5:18-20.
 4        The bankruptcy court went on to discuss justifiable reliance
 5   and the facts in the record supporting its determination that
 6   Kenmark justifiably relied on Thomas’ fraudulent conduct.
 7   However, there is no discussion of the fraud elements concerning
 8   Thomas’ state of mind – whether he knew of the falsity of the
 9   misrepresentations when he made them and whether he made them
10   with the intent to deceive.
11        The bankruptcy court entered its judgment determining that
12   Thomas’ $4.5 million judgment debt to Kenmark is
13   nondischargeable under § 523(a)(2) on February 19, 2016, and
14   Thomas timely appealed.
15                                JURISDICTION
16        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
17   §§ 1334 and 157(b)(2)(I), and we have jurisdiction under
18   28 U.S.C. § 158.
19                                    ISSUE
20        Did the bankruptcy court commit reversible error when it
21   determined that Thomas’ $4.5 million judgment debt to Kenmark is
22   nondischargeable under § 523(a)(2)(A)?
23                             STANDARDS OF REVIEW
24        Generally speaking, the dischargeability of a particular
25   debt is a mixed question of law and fact, which we review
26   de novo.   Peklar v. Ikerd (In re Peklar), 260 F.3d 1035, 1037
27   (9th Cir. 2001).   Even so, the bankruptcy court’s findings made
28   as part of its dischargeability ruling are reviewed for clear

                                        8
 1   error. Candland v. Ins. Co. of N. Am. (In re Candland), 90 F.3d
 2   1466, 1469 (9th Cir. 1996); Oney v. Weinberg (In re Weinberg),
 3   410 B.R. 19, 28 (9th Cir. BAP 2009), aff’d, 407 Fed.Appx. 176
 4   (9th Cir.   Dec. 27, 2010).   Thus, whether a creditor has proven
 5   an essential element of a cause of action under § 523(a)(2)(A) is
 6   a factual determination reviewed for clear error.    Anastas v. Am.
 7   Sav. Bank (In re Anastas), 94 F.3d 1280, 1283 (9th Cir. 1996);
 8   Am. Express Travel Related Servs. Co., Inc. v. Vinhnee
 9   (In re Vinhnee), 336 B.R. 437, 443 (9th Cir. BAP 2005).
10        “A court’s factual determination is clearly erroneous if it
11   is illogical, implausible, or without support in the record.”
12   Retz v. Samson (In re Retz), 606 F.3d 1189, 1196 (9th Cir. 2010)
13   (citing United States v. Hinkson, 585 F.3d 1247, 1261–62 & n.21
14   (9th Cir. 2009) (en banc)).    “Where there are two permissible
15   views of the evidence, the factfinder’s choice between them
16   cannot be clearly erroneous.”    Anderson v. City of Bessemer City,
17   N.C., 470 U.S. 564, 574 (1985).    When factual findings are based
18   on credibility determinations, we must give even greater
19   deference to the bankruptcy court’s findings.    See Anderson,
20   470 U.S. at 575.
21                                 DISCUSSION
22        The bankruptcy court correctly recited the general standard
23   for finding nondischargeable fraud under § 523(a)(2)(A).    This
24   standard requires the following elements:
25        (1) misrepresentation, fraudulent omission or deceptive
          conduct by the debtor; (2) knowledge of the falsity or
26        deceptiveness of his statement or conduct; (3) an
          intent to deceive; (4) justifiable reliance by the
27        creditor on the debtor’s statement or conduct; and
          (5) damage to the creditor proximately caused by its
28        reliance on the debtor’s statement or conduct.

                                       9
 1   In re Weinberg, 410 B.R. at 35 (citing In re Slyman, 234 F.3d at
 2   1085).
 3        On appeal, Thomas mainly complains that the bankruptcy court
 4   made insufficient findings to support its nondischargeability
 5   ruling and that the trial record was insufficient to support the
 6   findings it did make.   We will focus on the nondisclosures
 7   pertaining to the Thomas emerald and its value because the
 8   bankruptcy court’s decision hinged on them.    Thomas contends that
 9   there was no evidence presented at trial from which the
10   bankruptcy court could have determined what the “true value” of
11   the emerald was at the time Kenmark funded Electronic Plastics,
12   so Kenmark failed to establish: (1) that Thomas made a false
13   statement regarding the emerald’s value; and (2) that Thomas knew
14   this value statement was untrue at the time he made it.
15        Thomas misconstrues the nature of his “false statement” in
16   connection with the emerald’s value.    For purposes of finding
17   nondischargeable fraud, when the charged fraud concerns an
18   undisclosed fact, the undisclosed fact is treated as if the
19   debtor-defendant made an affirmative misrepresentation that the
20   undisclosed fact did not actually exist.    Tallant v. Kaufman
21   (In re Tallant), 218 B.R. 58, 65 (9th Cir. BAP 1998) (citing
22   Restatement (Second) of Torts, § 551 (1976)).    The Restatement
23   (Second) of Torts can be used to help define the metes and bounds
24   of fraud under § 523(a)(2)(A).   Field v. Mans, 516 U.S. 59, 68–70
25   (1995); Apte v. Romesh Japra, M.D., F.A.C.C., Inc. (In re Apte),
26   96 F.3d 1319, 1324 (9th Cir. 1996).    In relevant part,
27   Restatement (Second) of Torts, § 551 provides:
28        (1) One who fails to disclose to another a fact that he

                                      10
 1        knows may justifiably induce the other to act or
          refrain from acting in a business transaction is
 2        subject to the same liability to the other as though he
          had represented the nonexistence of the matter that he
 3        has failed to disclose, if, but only if, he is under a
          duty to the other to exercise reasonable care to
 4        disclose the matter in question.
 5   Restatement (Second) of Torts § 551(1) (1977) (emphasis added).
 6        Under Tallant, Apte and the Restatement (Second) of Torts,
 7   § 551, the nondisclosures of the $400,000 appraisal and the
 8   $20,000 purchase price were the equivalent of Thomas
 9   affirmatively representing that he did not have a $400,000
10   appraisal at the time he sent the $800 million appraisal to
11   Kenmark and that he did not pay $20,000 for the emerald.   Thomas
12   indisputably knew both of these misrepresentations were untrue at
13   the time he “made” them (i.e., at the time he failed to disclose
14   the true facts).   He admitted knowledge of both facts at the time
15   the transaction was entered into.
16        While the bankruptcy court did not specifically find that
17   Thomas failed to disclose facts regarding the emerald with the
18   intent to deceive, the intent finding was implicit in the court’s
19   ruling.   The court correctly stated the intent element and also
20   held that Kenmark had established all of the elements for a
21   nondischargeable debt under § 523(a)(2)(A) by a preponderance of
22   the evidence.   See In re Tallant, 218 B.R. at 66 (inferring an
23   implicit finding from a similar bankruptcy court ruling); see
24   also Wells Benz, Inc. v. United States ex rel. Mercury Elec. Co.,
25   333 F.2d 89, 92 (9th Cir. 1964) (“whenever, from facts found,
26   other facts may be inferred which will support the judgment, such
27   inferences will be deemed to have been drawn.”).
28        Meanwhile, the creditor typically is not required to prove

                                     11
 1   justifiable reliance when the fraud charged is premised upon an
 2   actionable nondisclosure.   See In re Apte, 96 F.3d at 1323;
 3   In re Tallant, 218 B.R. at 67-69.     Instead, justifiable reliance
 4   is presumed, so long as the undisclosed facts were material.    Id.
 5        As for causation, for the same reasons we construed the
 6   bankruptcy court’s ruling to include an implicit finding of an
 7   intent to deceive, we similarly construe the ruling to include an
 8   implicit finding that Thomas’ emerald-related nondisclosures
 9   induced Kenmark to loan $6.1 million to Electronic Plastics.4
10   There was sufficient evidence in the record to support this
11   implicit finding, inasmuch as Tersini testified that, had he
12   known about the $400,000 appraisal and the $20,000 purchase
13   price, he would not have loaned the funds to Electronic Plastics.
14   Nor is there anything in the record to persuade us that the
15   bankruptcy court’s implicit causation finding was illogical,
16   implausible or without support in the record.
17        This leaves us with two issues peculiar to fraudulent
18   concealment cases: materiality and duty to disclose.    With
19   respect to materiality, a nondisclosure is not actionable under
20   § 523(a)(2)(A) unless it was material.    In re Apte, 96 F.3d at
21   1323.    A fact is considered material if a hypothetical reasonable
22   person would have considered it important to know before entering
23   into the transaction.   Id.; see also Shannon v. Russell
24   (In re Russell), 203 B.R. 303, 312 (Bankr. S.D. Cal. 1996)
25
          4
26         While Apte and Tallant arguably could be read as entirely
     displacing the reliance and causation elements in the context of
27   material nondisclosures, we elsewhere have held that this is not
     the case. See Hillsman v. Escoto (In re Escoto), 2015 WL
28   2343461, at *4 n.2 (Mem. Dec.) (9th Cir. BAP May 15, 2015).

                                      12
 1   (elaborating on materiality element and citing additional cases).
 2        Here, the bankruptcy court found that the nondisclosures
 3   were “important”, which was tantamount to a finding that they
 4   were material.    Furthermore, we agree with this finding.   A
 5   reasonable person securing a $6.1 million loan with the emerald
 6   would want to know that the same appraiser who appraised the
 7   emerald at $800 million had shortly before appraised it at
 8   $400,000.    And a reasonable person also would want to know that
 9   the borrower only paid $20,000 for it.
10        Thomas further contends that he had no duty to disclose.
11   We may look to the Restatement (Second) of Torts, § 551, for help
12   in ascertaining whether a party to a transaction had a duty to
13   disclose.    In re Apte, 96 F.3d at 1324.   Restatement § 551
14   provides in relevant part:
15        (2) One party to a business transaction is under a duty
          to exercise reasonable care to disclose to the other
16        before the transaction is consummated,
17               (a) matters known to him that the other is
                 entitled to know because of a fiduciary or other
18               similar relation of trust and confidence between
                 them; and
19
                 (b) matters known to him that he knows to be
20               necessary to prevent his partial or ambiguous
                 statement of the facts from being misleading; and
21
                 (c) subsequently acquired information that he
22               knows will make untrue or misleading a previous
                 representation that when made was true or believed
23               to be so; and
24               (d) the falsity of a representation not made with
                 the expectation that it would be acted upon, if he
25               subsequently learns that the other is about to act
                 in reliance upon it in a transaction with him; and
26
                 (e) facts basic to the transaction, if he knows
27               that the other is about to enter into it under a
                 mistake as to them, and that the other, because of
28               the relationship between them, the customs of the

                                      13
 1               trade or other objective circumstances, would
                 reasonably expect a disclosure of those facts.
 2
 3   Restatement (Second) of Torts § 551(2) (1977).
 4        The bankruptcy court did not make any determination
 5   regarding Thomas’ duty to disclose, nor is there anything in the
 6   bankruptcy court’s decision suggesting that the court considered
 7   the issue.    Nonetheless, on this record, the issue is
 8   straightforward enough that we can resolve it without remanding.
 9   See, e.g., In re Apte, 96 F.3d at 1324 (resolving duty to
10   disclose issue even though bankruptcy court did not address it).
11        We are convinced that Thomas’ emerald-related nondisclosures
12   fall squarely within clause (b) of Restatement (Second) of Torts
13   § 551(2).    That clause imposes a duty on a party to disclose
14   additional facts about a matter when the party presents partial,
15   incomplete or ambiguous facts that may mislead the adverse party
16   into thinking that he or she has been told the whole truth about
17   the matter.    As explained in the Restatement, “[a] statement that
18   is partial or incomplete may be a misrepresentation because it is
19   misleading, when it [falsely] purports to tell the whole truth
20   . . . .   When such a statement has been made, there is a duty to
21   disclose the additional information necessary to prevent it from
22   misleading the recipient.”    Id. at cmt. g; see also Smith v.
23   Duffey, 576 F.3d 336, 338 (7th Cir. 2009) (citing Restatement
24   (Second) of Torts § 551(2)(b) and stating “often [the duty to
25   disclose] arises in the absence of any special relationship –
26   arises just because the defendant’s silence would mislead the
27   plaintiff because of something else that the defendant had
28   said”).

                                      14
 1        Without a doubt, when Thomas gave the $800 million appraisal
 2   to Tersini, it created the impression that the emerald was worth
 3   far more than Kenmark was considering lending to Electronic
 4   Plastics.    This impression of value seemed complete on its face;
 5   in order to prevent it from misleading Kenmark, it was incumbent
 6   on Thomas to disclose the $400,000 appraisal and the $20,000
 7   purchase price, so that Kenmark would have the whole truth
 8   regarding the indicia of value readily available to Thomas.
 9        There is only one other issue Thomas has raised on appeal
10   implicating the bankruptcy court’s reliance on the emerald-
11   related nondisclosures.    Thomas argues that the bankruptcy court
12   erred in finding that Kenmark’s funding was a loan rather than an
13   equity investment and erred in finding that Thomas agreed to
14   secure the alleged loan with the emerald.   The executed loan
15   documents the bankruptcy court found to be genuine and to be
16   signed by Thomas are wholly inconsistent with Thomas’ claims.    We
17   acknowledge that some of the evidence presented at trial could
18   have been viewed as supporting Thomas’ forgery claims – namely
19   Thomas’ own unsubstantiated testimony.    But the bankruptcy court
20   obviously did not credit Thomas’ testimony on this point, and the
21   bankruptcy court’s credibility finding was supported by a number
22   of inconsistencies in the factual positions Thomas took over the
23   course of the nondischargeability litigation and in other
24   litigation.    At bottom, the conflicting evidence presented might
25   have enabled the court to reasonably view the transaction
26   consistent either with Tersini’s testimony or with Thomas’
27   testimony.    The bankruptcy court’s choice between those two
28   permissible views of the evidence was not clearly erroneous.

                                      15
 1   Anderson, 470 U.S. at 574.
 2        In sum, the bankruptcy court did not err in determining the
 3   $4.1 million judgment debt nondischargeable under § 523(a)(2)(A)
 4   based on the emerald-related nondisclosures.   Analysis of the
 5   bankruptcy court’s findings regarding the other nondisclosures
 6   and misrepresentations would not add significant additional
 7   weight to our decision.   In our view, those other alleged
 8   nondisclosures and misrepresentations were cumulative of and
 9   incidental to the bankruptcy court’s principal fraud finding,
10   which relied on the emerald-related nondisclosures.
11        Unrelated to his other arguments on appeal, Thomas complains
12   that the bankruptcy court’s judgment incorrectly determined that
13   Thomas’ judgment debt also is nondischargeable as against Thomas’
14   wife.   We see nothing on the face of the judgment to support this
15   interpretation.   That being said, we give significant deference
16   to the bankruptcy court’s interpretation of its own orders.
17   Rosales v. Wallace (In re Wallace), 490 B.R. 898, 906 (9th Cir.
18   BAP 2013).   If Thomas really believes that the judgment is
19   susceptible to his proffered interpretation, he should seek
20   relief from the bankruptcy court in the first instance, in the
21   form of a motion to correct or interpret the judgment.
22                                CONCLUSION
23        For the reasons set forth above, the bankruptcy court’s
24   nondischargeability judgment is AFFIRMED.
25
26
27
28

                                      16